At the outset, Sir, I wish to congratulate you on 
your election as President of the Genera] 
Assembly of the thirty-seventh session. My 
delegation is pleased to see you direct the 
proceedings of the General Assembly, because you 
represent a friendly country with which my 
country maintains very close relations, and also 
because of your wisdom, experience and ability, 
which qualify you to shoulder that responsibility 
and make it likely that you will achieve the best 
of results. I should like also to pay a tribute 
and to express my thanks to your predecessor, Mr. 
Ismat Kittani, head of the fraternal delegation 
of Iraq, for the excellent manner in which he 
directed the proceedings of the General Assembly 
during the last session, and the great ability he 
displayed. It is also my pleasure to commend the 
efforts being made by the Secretary-General to 
strengthen the role of the Organization and to 
increase its efficiency.
1.	Sir, you have assumed the presidency of 
the General Assembly at a most difficult time, a 
time of increasing dangers and proliferating 
hotbeds of tension, and of problems causing 
instability in international peace and security. 
It is a time when the world's peoples, especially 
the smaller ones, are concerned for their 
destiny and their freedom. We note that the 
clatter of weapons is louder than the voice of 
reason, that right has become has become the 
prerogative of the strong and that the capability 
of the United Nations has sunk to an 
unprecedented tow. Disappointment at that was 
ctearly expressed by the Secretary-General in his 
report on the work of the Organization, in which 
he said that
  The United Nations itself has been unable to 
play as effective and decisive a role as the 
Charter certainty envisaged for it.
  ... The Security Council, the primary organ of 
the United Nations for the maintenance of 
international peace and security, all too often 
finds itself unable to take decisive action to 
resolve international conflicts and its 
recommendations are increasingly defied or 
ignored by those that feel themselves strong 
enough to do so
2.	The Socialist People's Libyan Arab 
Jamahiriya shares the Secretary-General's views 
in this regard. I should like in this context to 
recall the letter sent by the Leader of the 
Revolution, brother Colonel Muammar Qaddafi, to 
the Secretary-General on 20 September 1982 in the 
wake of the massacre of Palestinians in Beirut at 
the hands of Israel and its agents:
  I regret to have to express to you and to the 
world the bitter truth which I perceive in my 
country, namely, that the second historic attempt 
made by the peoples in 1943 (in San Francisco) to 
establish an international organization to 
prevent war and keep the peace has failed 
utterly, as did the first attempt (i.e., the 
League of Nations).
4. We have, however, the right to ask: where does 
the responsibility for the inability of the 
United Nations lie? Is it the responsibility of 
the States Members of the United Nations? Or is 
it the responsibility of the developing countries 
which are systematical subjected to military 
threat, economic blockade and political blackmail?
3. The responsibility, as we see it, lies in the 
structure of the main organ of the Organization. 
It is the Security Council which has become an 
instrument to protect dictatorship for the 
benefit of the permanent members of the Security 
Council. Responsibility also lies in the abuse of 
the right of veto by States members of the 
Security Council in a manner that has made the 
Council a vehicle for their own security, 
encouraging the aggressive policies pursued by 
their agents. The unlimited number of times that 
the United States Administration has used the 
right of veto to prevent the Council from 
condemning the Zionist entity's aggressive acts 
in the Arab region is clear evidence of the 
policy of injustice being practiced under the 
umbrella of the United Nations and the Security 
Council. The reason for the inability of the 
Organization lies also in the fact that the 
right of veto that the members of the cub of 
victors in the Second World War granted to 
themselves was abused for the benefit of those 
victors to maintain their balance of interests. 
In their irresponsible exercise of the right of 
veto, they turn the standard of democracy upside 
down and subject the will of more than 130 States 
Members of the Organization to the mercy of the 
permanent members of the Security Council.
6. The Socialist People's Libyan Arab Jamahiriya, 
after consulting a target number of Member 
States, put forward a number of proposals to 
abolish or amend the veto or to give greater 
power to the General Assembly and make binding 
its resolutions adopted by a two-thirds majority. 
These proposals, however, met with rejection by 
the great Powers which exercised pressure on 
other, smaller countries to prevent the abolition 
or amendment of the right of veto and to oppose 
the principles of democracy and collective 
responsibility for the maintenance of peace and 
against the principle of equal sovereignty among 
ail Member States, as provided for by the Charter.
7.	The Libyan Arab Jamahiriya still holds 
that view and will continue to bring up the 
subject as long as the veto continues to exist 
and continues to be used against the struggles of 
peoples. It represents dictatorship and 
monopoly, and is contrary to the opinion of the 
majority in favor of collective responsibility 
and equality. We shall continue to hold these 
views, regardless of the stand taken by the great 
Powers, particularly the United States, which 
most abuses its use of the veto, and without 
regard to procedural manoeuvres to which they 
have recourse.
8.	The time has come to look seriously into 
the role of the Special Committee on the Charter 
of the United Nations and on the Strengthening of 
the Role of the Organization, because the 
oppressed peoples of the world have almost lost 
faith in the United Nations. We in the Libyan 
Arab Jamahiriya realize the dangers that would 
result from a loss of faith in our Organization. 
That is why the leader of the great September 
revolution made an appeal to enable the 
Organization to fulfill its role in maintaining 
peace and justice, because the dictatorial 
practices carried out under its umbrella may 
compel us to leave it and to urge other oppressed 
peoples to seek their own special platform from 
which to express their will and ambitions.
9.	The abolition of the right of veto or its 
review, if viewed as a guarantee of democratic 
practices, could enable the developing peoples to 
regain their faith in the United Nations. My 
country believes that, in reviewing the veto, the 
following aspects should be taken into 
consideration: first, the abolition of the veto 
or its amendment which would allow its use by all 
members, because if political dictatorship is to 
be practiced, then it is only fair that it be 
practiced by all; secondly, the Security Council 
must be placed under the General Assembly, and 
not the other way round, because in the General 
Assembly resides the true will of the peoples and 
nations of the world; and thirdly, the 
maintenance of international peace and security 
is the collective responsibility of all.
10.	The agenda of the current session of the 
General Assembly is full of political and 
economic issues, in addition to those of 
liberation and colonialism. 1 shall allude to 
those problems.
11.	The recent massacres committed by the 
Zionist entity in Palestinian refugee camps in 
Lebanon is evidence of the tragedy that has 
befallen the cause of the just struggle of the 
Palestinian people, and demonstrates the 
aggressive, Fascist and racist nature of the 
so-called State of Israel. It confirms beyond 
doubt that the State of the Zionist entity is not 
peace-loving and is a source of threat to 
international peace and security.
12.	The continued occupation of the 
Palestinian territories since 1948, the 
annexation of the Golan Heights and the massacres 
committed daily against the Palestinians and 
Lebanese, must induce the international 
community represented in the United Nations to 
take practical measures to eliminate aggression 
and occupation and to enable the Palestinian 
people to return to its homeland.
13.	The practical measures envisaged by my 
country are as follows: first, the expulsion of 
the Zionist entity from the General Assembly, on 
the grounds that the Israelis and their State are 
not peace-loving, and in accordance with the 
resolutions adopted by the General Assembly at 
its ninth emergency special session, at which it 
debated Israel's repeated aggression against the 
Arab territories; secondly, the halting of 
military, material and political support provided 
by the United States Administration, which 
exceeds $10 million daily, because we see that 
support as encouragement for Israel to continue 
its constant aggression against the Arabs and its 
challenge to the resolutions of the international 
community; thirdly, the economic boycott of the 
Zionist entity in implementation of the 
resolutions of the General Assembly, on the 
grounds that Israel is occupying Arab territories 
by force, and because of its disregard of the 
resolutions of the international community. If 
some were able to impose an economic boycott on 
Argentina for demanding territories that belong 
to it, one wonders how it is that an economic 
boycott is not imposed on a Member of the United 
Nations that all have admitted is not 
peace-loving and is a threat to international 
peace and securityóand by that I mean Israel; 
fourthly, the halt of immigration, particularly 
that coming to occupied Palestine from Eastern 
bloc countries, because the immigrants are 
primarily citizens of those countries, and 
because their continued influx into occupied 
Palestine represents an increase in Israel's 
human and military capacity to continue to 
exercise a policy of aggression and occupation.
14.	The political solutions proposed for the 
Palestine question come at a time when the United 
Nations is apparently unable to check Israeli 
intransigence. That is in addition to the 
inability of the Organization to stand against 
support of the American Government for Israel's 
aggressive policies. We therefore not see in the 
initiatives undertaken by the United States 
Administration a valid basis for any just peace.
13. The United States peace initiative ignores 
the resolutions of the United Nations, the 
Organization of African Unity  and the group of 
non-aligned countries, which affirm the right of 
the Palestinian people to determine their own 
destiny and establish their own independent State 
under the leadership of the Palestine Liberation 
Organization [PLO], their legitimate and sole 
representative. Furthermore, the peace initiative 
put forward by the Twelfth Arab Summit 
Conference, held at Fez, is too optimistic; it 
has much good will but does not recognize the 
true nature of the Zionist entity. It runs 
counter to the following logical facts.
16.	History has taught us that the occupier, 
the aggressor, is the one that puts forward 
political initiatives to those under its 
occupation. The only initiative that can be put 
forward by a colonized people is armed struggle. 
On what logic should the Arabs come up with peace 
initiatives when the American people, with French 
assistance, confronted British colonialism and 
Europe confronted Nazi occupation in defense of 
peace and freedom?
17.	The Security Council must guarantee the 
security of all States in the region and that 
assumes two things, namely: that Israel is 
threatened by its Arab neighborsówhich is 
contrary to the truth, for Israel is the constant 
aggressor that threatens Arab security, and, 
furthermore, Israel's security and its policy of 
aggression are guaranteed by the United States 
militarily and financially; and that the Arab 
peace plan would have the Security Council 
guarantee the security of all States in the 
region. That represents recognition of Israel. We 
wonder how we can ask for protection and 
recognition of a State the established political 
schemes of which include the occupation of Arab 
territories and the policy of genocide and 
displacement pursued by it against the Arab 
peoples in Palestine and Lebanon.
18. Any real peace initiative must come through 
the United Nations, in spite of its weakness. 
Peace initiatives now coming from the Arabs are 
taken under the pressure of an Israeli force 
supported by the United States and under the 
United States threat to and blackmail of the 
Arabs.
19.	The present Government of the United 
States of America is increasing its acts of 
intervention and pressure for the purpose of 
achieving political, economic and military 
hegemony. It has gone back to the policy of 
installing military bases in many parts of the 
world. It has used its war fleets to practice 
terrorism along the shores of non-aligned 
countries, as it did in August 1981 to my 
country, thereby violating our sovereignty over 
our territorial waters. The last act of 
aggression was on 3 September 1982, when a United 
States aircraft violated our airspace at 7.59 
p.m. It was an unmanned reconnaissance aircraft. 
Our air defenses downed it in the Benghazi area, 
and the Libyan Arab Jamahiriya will submit the 
documents and facts on this aggression to the 
President of the Security Council and to the 
Secretary- General.
20.	Also, in August 1981 the American 
Government launched a propaganda campaign of 
falsehoods and imposed an economic embargo 
against Libya. It started to incite other 
countries to follow its example on false 
pretexts, such as the alleged sending of a death 
squad to assassinate President Reaganówhich 
proved to be only the product of the imagination 
of certain officials in the United States 
Administration in collaboration with the Zionist 
intelligence service.
21.	The United States Administration's 
practice of threatening the Caribbean countries 
and its attempts to prevent them from exercising 
their free will prove the imperialist nature of 
the United States Administration. The aggressive 
policies pursued by that Administration against 
Cuba, Nicaragua, Grenada and the people of El 
Salvador are examples of the United States 
policy, the aim of which is to create hotbeds of 
tension and instability in the world, 
particularly in the Middle East and southern 
Africa.
22.	The issues of disarmament and the 
strengthening of international security are among 
the most serious and complicated matters facing 
our world today. They have been at the centre of 
attention for the international community for 
many years. This attention has been reflected in 
the convening of numerous conferences since 
1932, in particular the two special sessions of 
the General Assembly devoted to disarmament, the 
first in 1978 and the second this year, and also 
in the resolutions adopted in this regard. 
However, we see no signs on the horizon that 
progress in this respect is being achieved. On 
the contrary, the arms race has continued, 
especially between the superpowers in the nuclear 
field, with the development of new weapons 
systems, such as the neutron bomb, and the 
continued promotion of certain dangerous 
theories, such as those of nuclear deterrence, 
strategic balance and a limited nuclear war that 
can be won, as well as the horizontal 
proliferation of nuclear weapons, not to mention 
the reported and manifest acquisition of nuclear 
weapons by the racist regimes of the Zionist 
entity and Pretoria.
23.	The issue of disarmament is not just a 
military one; it is also an economic, social and 
political issue. In the study carried out by the 
United Nations entitled the relationship between 
disarmament and development it is stated that 
1,500 million people do not have access to 
effective medical services, nearly 570 million 
suffer from severe malnutrition, 800 million are 
illiterate and 250 million children do not attend 
school. This was at a time, 1981, when the world 
expenditure for military purposes exceeded $600 
billion.
24.	In addition to these negative 
developments in the field of disarmament, in 
recent years we have witnessed a deterioration in 
international relations as a result of the 
violation of the Charter and international 
principles, in particular those relating to the 
right to sovereignty, independence, 
non-intervention and the non-use of force in 
international relations and the continued spread 
of the areas of war and hotbeds of tension.
25.	In the African continent the policy of 
apartheid pursued by the racist regime in South 
Africa continues unabated in spite of the 
frequent condemnation by the Organization, which 
considers it a crime against humanity. However, 
because of the assistance given to that regime by 
the colonialists, especially the United States, 
this abhorrent policy continues to be practiced 
against African nationalists.
26.	In Namibia the Pretoria regime continues, 
through its illegal administration, to oppress 
the black citizens and plunder the resources of 
that Territory, in collaboration with 
multinational corporations of Western countries 
which have impeded the implementation of 
Security Council resolution 435 (1978), which 
contains a plan for the independence of the 
Territory. In this connection, the role of the 
Europeans is complementary to that of the 
Americans in trying to achieve independence for 
Namibia in accordance with Western schemes which 
hav6 nothing to do with Security Council 
resolutions. One of the latest obstacles created 
by the United States Administration was the 
linking of the subject of Namibia's independence 
to the evacuation of Cuban forces from Angola, 
which amounts to interference in the affairs of 
an independent sovereign State, which has the 
right to protect itself and seek help from any 
State as it sees fit.
27.	The aggressive and racist practices of 
the Pretoria regime are not directed against the 
black citizens of Namibia and South Africa only; 
they have been extended to include the 
neighbouring countries, namely, the front-line 
States. Attacks have been frequent, especially 
against the territory of Angola. In this respect, 
my country declares its support and backing for 
the struggle of the African citizens of Namibia 
and South Africa and for the steadfastness of the 
front-line States; we commend those States and 
are proud of their steadfastness.
28.	Colonialism and its surrogates, as well 
as the exploitative companies, continue to pursue 
their ambitions with tenacity and are prepared 
to intervene in any country that is ruled by a 
progressive and non-aligned regime desiring to 
free itself politically and economically. This 
was clear in the aggression against the 
Jamahiriya and also in that against the Republic 
of Seychelles, which was subjected to subversive 
actions perpetrated by external elements that 
wanted to create a state of anarchy and 
instability in order to bring down its 
progressive regime and replace it by one 
subservient to colonialism and under its 
political and economic influence. However, the 
people of Seychelles were able to overcome and 
thwart those acts of aggression. We in the 
Jamahiriya, together with the forces of progress 
and freedom^ support the people and the 
Government of Seychelles against any foreign 
maneuvers.
29.	One of the regions that experience 
tension as a result of intervention and the 
installation of foreign bases is Central America, 
where the people of Nicaragua are struggling 
against the intervention of the United States of 
America, which has been training hostile elements 
and sending them to Nicaragua to carry out acts 
of terrorism and subversion.
30.	We are witnessing a liberation movement 
sweeping through Central America. We see the 
United States attempting to stifle that movement, 
as is happening now in El Salvador and Guatemala, 
in addition to its constant threats and 
aggression against Cuba and the usurpation of the 
Puerto Rican people's right to independence.
31.	My country supports the struggle of the 
peoples of Latin America against United States 
imperialism and affirms its unlimited support for 
Cuba and Nicaragua in their confrontation with 
the American policy of aggression.
32.	My country followed with increasing 
concern the war which was forced on Argentina to 
recover the Malvinas Islands from British 
control. Anyone reflecting on that war and the 
way it developed would be shocked by the 
following facts. First, the United States claim 
that it belongs to the group of American States 
is only a covey for the protection of American 
interests and the Fascist regimes which are 
satellites of the United States Administration. 
The United States has revealed its imperialist 
nature and supported the British aggression 
carried out against the Malvinas Islands. 
Secondly, the British presence in the Malvinas 
Islands is but a vestige of the old colonialism 
which divided the world into spheres of influence 
among the strong and used its control to implant 
communities that did not belong originally to the 
indigenous populations of the occupied 
territories. Thirdly, the Malvinas war 
emphasizes the inevitable confrontation between 
the imperialist Powers and the third world 
countries, which have to realize that all that 
the super-Powers aim at is to have greater 
domination and wider spheres of influence.
33.	Therefore my country supports Argentina's 
right to sovereignty over the Malvinas Islands 
and calls upon the international community to use 
all possible peaceful means to ensure finally the 
ending of the British colonization of the 
Malvinas Islands.
34.	The United States exploitation of 
internal strife in certain countries of Asia 
aggravates tension in the region. The Afghan war 
and the situation in Kampuchea represent areas 
of tension in South-East Asia aggravated by 
foreign interference in the affairs of those 
countries. Therefore my country affirms the right 
of those peoples to exercise their freedom of 
choice. My country supports the principle that 
Afghanistan should be an independent, non-aligned 
country following the path of progressive Islamic 
States.
35.	The question of Western Sahara continues 
to be one of the primary issues facing the 
Organization and there is the threat of American 
imperialist interference. We therefore emphasize 
that the Organization should assume its 
responsibility by affirming the right of the 
Sahraoui people to free self-determination, 
alongside the African peoples which have 
exercised their right to freedom and sovereignty 
over their territories.
36.	The question of Cyprus is one that has 
been before the United Nations for a long time 
without any comprehensive solution being found. 
My country supports direct negotiations between 
the Turkish and Greek communities of Cyprus with 
a view to finding a just solution to this problem 
which would guarantee the independence and 
neutrality of Cyprus.
37.	The situation in the Mediterranean has 
become dangerous as a result of the increasing 
pressures of foreign war fleets and military 
bases, especially American fleets and bases, 
which have become a source of concern and a 
subversive element, threatening the security of 
Mediterranean countries. Everybody has heard 
about the United States Sixth Fleet, which is 
deployed constantly off the Libyan shore and 
carries out provocative maneuvers, some of which 
were in Libyan territorial waters.
38.	It is our desire that that sea become a 
lake of peace, free from foreign fleets and bases 
and hotbeds of tension. Believing in the 
necessity of realizing this objective, the 
Jamahiriya has moved to settle the dispute 
between itself and its neighbor, the sister State 
of Tunisia, over the continental shelf. The 
International Court of Justice delivered its 
judgment in the case on 24 February 1982. The 
dispute with Malta over the delimitation of the 
continental shelf has likewise been referred to 
the International Court of Justice.
39.	The effects of the acts of confrontation 
and war have sometimes extended to societies 
which have not participated in such acts and are 
not parties to them. This is evidenced by the 
tragedies and consequences of the Second World 
War which continue to surface in my country, 
causing economic, social and environmental 
problems. The minefields planted by the warring 
forces over vast tracts of territory in my 
country have delayed the carrying out of 
development projects and raised the cost of such 
projects, in particular that of prospecting for 
minerals.
40.	This problem has been discussed at 
meetings of the non-aligned movement and here in 
the Assembly, and several resolutions have been 
adopted in this regard, affirming the 
responsibility of the countries that planted 
those mines to compensate the affected countries 
for the material and moral losses caused by this 
problem and calling for co-operation in the 
provision of information about and maps of those 
minefields.
41.	The relevant decisions of international 
and regional organizations, conventions and 
international laws require the States which 
participated in the Second World War and their 
allies who planted mines in Libyan territory to 
shoulder the responsibility, pay the required 
compensation and co-operate in the final solution 
of this problem. Accordingly, my country hopes 
that such States and the United Nations will take 
practical measures to place the responsibility 
where it belongs and guarantee the right of the 
affected States to compensation for the damage 
sustained by them as a result of the effects and 
vestiges of war.
